PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
VALD et al.
Application No. 16/568,988
Filed: September 12, 2019
For: SYSTEM AND METHOD FOR APPROXIMATING BRANCHING OPERATIONS FOR USE WITH DATA ENCRYPTED BY FULLY HOMOMORPHIC ENCRYPTION (FHE)
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 14, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 23, 2021. The issue fee was timely paid on December 1, 2021.  Accordingly, the application became abandoned on December 2, 2021.  A Notice of Abandonment was mailed on December 7, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oaths or declarations for the joint inventors; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions